J-S29040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.L.D., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: S.L.D., A MINOR

                                                     No. 1939 WDA 2014


             Appeal from the Dispositional Order October 30, 2014
                 In the Court of Common Pleas of Erie County
              Juvenile Division at No(s): CP-25-JV-0000083-2014


BEFORE: PANELLA, J., MUNDY, J., and STRASSBURGER, J.*

CONCURRING STATEMENT BY MUNDY, J.:                     FILED JULY 29, 2015

        I join the majority memorandum in its entirety.    Because I share

Judge Strassburger’s reservations about the scope of our review under

Anders articulated in Commonwealth v. Flowers, 113 A.3d 1246 (Pa.

Super. 2015), I also join his special concurrence as expressed in footnote

three.

Judge Strassburger joins this concurring statement.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.